DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Element 203 in Fig. 1 also represents “Sensored Voltage Model” which is supposed to be “Sensorless Voltage Model” according to the filed specification (Para 0027).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-7 are objected to because of the following informalities: the phrase “a sensor weight” in 1 should be rewritten as “the sensor weight” in line 1, and the phrase “a sensorless weight” in lines 1 and 2 in claims 5 and 6 should be re-written as “the sensorless weight”. Examiner firmly believes that these are the same weights disclose in claim 1. Similarly, the phrase “a final motor angle” in line 1 in claim 7 should be re-written as “the final motor angle”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 are ineligible. 
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of 
the broadest reasonable interpretation of claim 1 is a controller (which is a device such as a general-purpose computer) which is used to determine a motor angle of a motor.
The method involves multiple mental steps.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a method. Thus, the claim is to a process, which are statutory categories of invention (Step 1: YES).

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim still must be reviewed to determine if it recites any other type of judicial exception.
Limitation “determining, a model-based current vector via a sensored voltage mode”, “determining, a model-based sensorless current vector via a sensorless voltage model”, “determining, a sensor weight and a sensorless weight via a cross product of an actual current vector and the model-based sensored current vector and a cross product of the actual current vector and the model-based sensorless current vector”, and “determining, a final motor angle by applying the sensor weight and the sensorless weight to each of a sensored angle and a sensorless angle” in claim 1, are all mental steps as evident from the disclosure. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. 

This limitation falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving algebraic equations in their minds using a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation because the claim here merely uses the controller as a tool to perform the otherwise mental process. See October Update at Section I(C)(ii) and (iii). 

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of further discussion, this example considers limitations (a-g) as a single abstract idea. Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.

Besides the abstract ideas, the claim recites the additional element “a motor” and “a controller” in claim 1. An evaluation of whether limitation (a) is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, these additional elements are recited so generically that they represent well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception MPEP 2106.05(d). The controller is recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of the controller
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the motor and the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the motor and the controller amount to no more than well-understood, routine or conventional which is notoriously well-known. Also, the judicial exception is not integrated into a practical application because the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Such as “determining”). The claim is not patent eligible. Claims 2-8 also disclose abstract ideas (Claim 5 also discloses determining….by squaring…, claim 6 discloses determining and normalizing.., claim 7 discloses determining and multiplying/multiplication and summing.. and claim 8 discloses applying) which fall under mathematical calculations and/or mental process. The same analysis applies to these claims as well. 




Conclusion
There is no prior art rejection made at the time of the examination. The claims have been rejected under 101 only as indicated above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jean Quirion (Sensor-less Fusion of speed for Permanent Magnet Synchronous Motors, 2004 IEEE) discloses a novel fusion algorithm (Abstract section).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846